ORDER

PER CURIAM.
AND NOW, this 8th day of March, 2006, upon consideration of the Notice of Appeal filed at the above docket and the associated Petition for Review and Emergency Application for Stay Pending Appeal, it is hereby ORDERED that the Notice of Appeal is QUASHED and the Petition for Review is DENIED, as the challenged orders are interlocutory and not subject to interlocutory appellate review. Further, the temporary stay issued by this Court is DISSOLVED.
Justice SAYLOR files a concurring statement in this matter.
Justice EAKIN did not participate in this matter.